Google LLC                                                                                   USLawEnforcement@google.com
1600 Amphitheatre Parkway
Mountain View, California 94043                                                                             www.google.com




                                             CERTIFICATE OF AUTHENTICITY

            I hereby certify:

            1.        I am employed by Google LLC ("Google"), located in Mountain View, California. I am
            authorized to submit this affidavit on behalf of Google. I have personal knowledge of the
            following facts, except as noted, and could testify competently thereto if called as a witness.

            2.         Google provides Internet-based services.

            3.        Google makes and retains current and historical configuration files for the Drive service.
            Google can query these records to identify the location of servers configured to process and
            transmit content for Drive accounts in a particular jurisdiction during a specified timeframe.
            Those records are:
               A) made at or near the time of the occurrence of the matters set forth by, or from information
            transmitted by, a person with knowledge of those matters;
               B) kept in the course of a regularly-conducted business activity of Google; and
               C) are made by Google as a regular practice.

            4.       I have made or caused to be made a diligent search of those records. No records have
            been found reflecting that Google had Drive servers in the state of Tennessee for the date range of
            June 21, 2018 through June 22, 2018. If Google had Drive servers in the state of Tennessee
            during the relevant time period, I would expect its business records would reflect that fact.

            5.         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is
            true and correct to the best of my knowledge.




            ___/s_Lorenzo Santavicca_______                           Date: 06/22/20
            (Signature of Records Custodian)


                Lorenzo Santavicca
            (Name of Records Custodian)




      Case 2:19-cr-00014-JRG-CRW Document 185-4 Filed 07/07/20 Page 1 of 1 PageID #:
                                        2292
